DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the machining".  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claim 20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muratoglu et al. (US 2016/0250779) hereinafter Muratoglu.
Regarding claim 1, Muratoglu teaches:
A method for producing a cross-linked moulded body from UHMWPE ([0008]), comprising the steps:
- providing a moulded body from UHMWPE which is added with an antioxidant ([0008, 0022, 0056]);
- heating the moulded body to a temperature of 100 *C or more ([0060]); and
- irradiating the moulded body in order to cross-link the UHMWPE in the moulded body, wherein the irradiation of the moulded body is carried out with x-ray radiation ([0037, 0171]).
Regarding claim 2, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the antioxidant is selected from tocopherols, tocotrienols, ascorbic acid, polyphenolic antioxidants, butylhydroxytoluol, and butylhydroxyanisole ([0056]).
Regarding claim 3, Muratoglu teaches the method of claim 2.
Muratoglu further teaches wherein the antioxidant is α-tocopherol ([0056]).
Regarding claim 4, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the moulded body is produced by mixing pulverulent or granular UHMWPE with the antioxidant and then compacting the mixture ([0008, 0046]).
Regarding claim 5, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the amount of the antioxidant in the moulded body is in the range of 0.02 to 2% by weight ([0056]).
Regarding claim 8, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the heating of the moulded body is carried out in such a way that the moulded body retains a temperature of 90 °C or more during the irradiation ([0088]).
Regarding claim 9, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the moulded body is arranged in a thermal insulation during the irradiation ([0080]).
Regarding claim 10, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the heating is carried out to a temperature below the melting point of the UHMWPE ([0060]).
Regarding claim 11, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the heating is carried out to a temperature in the range of or above the melting point of the UHMWPE ([0060]).
Regarding claim 12, Muratoglu teaches the method of claim 1.
Muratoglu further teaches wherein the moulded body is irradiated with a radiation dose of 60 to 110 kGy ([0171]).
Regarding claim 15, Muratoglu teaches the method of claim 1.
Muratoglu further teaches a method for producing an implant or an implant part ([0022]), comprising the performance of the method in accordance with Claim 1 and the machining of the cross-linked moulded body ([0022]).
Regarding claim 16, Muratoglu teaches the method of claim 15.
Muratoglu further teaches wherein the moulded body is not subjected to any thermal aftertreatment between the irradiation and the machining ([0022]).
Regarding claim 17, Muratoglu teaches the method of claim 15.
Muratoglu further teaches wherein the implant or implant part is packaged and sterilized by means of ethylene oxide ([0041]).
Regarding claim 18, Muratoglu teaches the method of claim 10.
Muratoglu further teaches wherein the heating is carried out to a temperature of 110 to 120 °C ([0060]).
Regarding claim 20, Muratoglu teaches the method of claim 8.
Muratoglu further teaches wherein the heating of the moulded body is carried out in such a way that the moulded body retains a temperature of about 100 °C during the irradiation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratoglu.
Regarding claim 6, Muratoglu teaches the method of claim 1.
Muratoglu does not explicitly teach wherein the UHMWPE has a molecular weight in the range of 5* 106 to 107 g/mol.
However, Muratoglu teaches a range of values for the molecular weight that overlaps with the claimed range ([0003]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the molecular weight as taught by Muratoglu that overlaps with the claimed range.
Muratoglu does not explicitly teach a density in the range of 0.92 to 0.94 g/cm3.
However, Muratoglu teaches a density that is close to the claimed range ([0073]).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP 2144.05.
Since close ranges/values are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the density as taught by Muratoglu that is close to the claimed range.
Regarding claim 7, Muratoglu teaches the method of claim 1.
Muratoglu does not teach wherein the moulded body has a dimension of 50 mm in each spatial direction.
However, it has been held that changes in size are obvious over the prior art and mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  See MPEP 2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process to produce a moulded body with the claimed dimensions.
Regarding claim 13, Muratoglu teaches the method of claim 1.
Muratoglu does not explicitly teach wherein the irradiation is performed with a dose rate of 10 to 30 kGy/h.
However, Muratoglu teaches a range of values for the dose rate that overlaps with the claimed range ([0171]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the dose rate as taught by Muratoglu that overlaps with the claimed range.
Regarding claim 14
Muratoglu does not explicitly teach wherein the irradiation is performed during a period of 3 to 7 hours.
However, Muratoglu teaches a range of values for the dose and dose rate that would result in an irradiation period that overlaps with the claimed range ([0171]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the dose and dose rate as taught by Muratoglu that would result in an irradiation period that overlaps with the claimed range.
Regarding claim 19, Muratoglu teaches the method of claim 18.
Muratoglu does not explicitly teach wherein the heating is carried out over a period of 10 to 20 hours at a temperature of 115 *C.
However, Muratoglu teaches a range of values for the heating period and temperature that overlaps with the claimed range ([0035, 0060]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating period and temperature as taught by Muratoglu that overlaps with the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743